Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 3/17/21.  Claims 1-9, 11-13, 15-24 and 26-33 are pending.   Claims 10, 14 and 25 have been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawing sheets filed 3/17/21 are approved.  The amended figure 9 and the specification amendment overcome all outstanding drawing objections.

Applicant’s arguments filed 3/17/21 have been fully considered and are persuasive.  The prior art and double patenting rejections are withdrawn. For clarity of the record the examiner notes that applicant argues that claim 18 has been amended to incorporate an aspect from objected to claim 18.  Obviously this is in error.  The limitation added to claim 18 is not only not found in any of the previously objected to or allowed claims, it is not found in any prior claims.  It appears the limitation was added to overcome the rejection under U.S. Patent 9,949,540 to Gharabegian which the examiner believes it accomplishes.  Claim 1 of U.S. 10,039,353 recites that the umbrella frame is operated connected to the rotating tube.  There inherently must be “a feature to operably connect”.  However, the patent claims fails to specify that the feature is operably connected to an exterior surface of the rotating tube as now called for in claim 18.

Claims 1-9, 11-13, 15-24 and 26-33 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3635

/Robert Canfield/           Primary Examiner, Art Unit 3636